Title: To George Washington from Brigadier General Jacob Bayley, 2 January 1779
From: Bayley, Jacob
To: Washington, George


  
    Newbury [Vt.] 2nd January 1779
  
Two days after my last the Inclosed account came to Hand it Corrisponds with the former accounts as to the Numbers (nearly) in Canada yet as it differs as to thier Stations: I thought it Necesary that your Excelency Should be notified of it. I Send this by way of Boston Post which may Take three days longer but will Save the Exspence of an Express from Hence, I am Concerned for the Safty of this Post we have no account of Colo. Wheelock Colo. Bedles Regt has Neither Cloathing nor ammonition the militia have arms and ammonition, but we have no Power to Call on them nor to Command them as I have been out of Command ever since this State Set up I recived my Commition from New York, therefore if your Excelency thinks best I Should be glad that a Continental officer is sent to Take the Command here the Sooner the Better, we have not received from the Purchasing Commisary of this department more than half money to Store the article of Beaf we cannot Prevent the wheat being carried to Market without we had money of which I informed Mr Comisary Flint a month Since and Desired him To Shew Your Excelency the letter, if money Should arrive I Should Take it on my Self to Stop all Grain being Transported from hence that Shall remain when the money arrives. I am your Excelencys most obedient Humble Servant

  Jacob Bayley

 